Citation Nr: 0525069	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  00-16 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for type-II diabetes 
mellitus.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from January 1968 to August 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  The appellant disagreed and perfected this appeal.  
By an August 2001 decision, the Board granted service 
connection for one disability no longer in appellate status, 
and remanded the claim of service connection for PTSD for 
additional evidentiary development.  Thereafter, the 
appellant perfected an appeal from an RO denial service 
connection for type-II diabetes mellitus.  The Board remanded 
these claims in October 2003.  


FINDINGS OF FACT

1.  The appellant did not serve in the Republic of Vietnam, 
nor did he visit or perform duties in the Republic of 
Vietnam.  

2.  While serving as a light infantryman in Korea in 1968 and 
1969, the appellant was not exposed to Agent Orange or 
another herbicide agent.  

3.  The appellant's diagnosed type-II diabetes mellitus is 
not related to service or to alleged exposure to herbicide 
agents.  

4.  The appellant was not engaged in combat with the enemy.  

5.  The appellant has been diagnosed with PTSD.  

6.  The record does not include credible supporting evidence 
that the appellant's claimed in-service stressor occurred.  




CONCLUSIONS OF LAW

1.  Type-II diabetes mellitus, claimed as a result of 
exposure to a herbicide agent, was not incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 1116, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).  

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

Before addressing the claims directly, the Board must address 
the provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. § 5100 et seq. (West 2002); see 
38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a).  The law 
addresses the notification and assistance requirements of VA 
in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In addition, the Court held that a 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must accomplish the following: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id. at 
115.  

In VCAA letters dated in November 2001, December 2001, and 
April 2004, the RO notified the appellant of the information 
and evidence necessary to substantiate the claims, the 
information and evidence that VA would seek to provide, and 
the information and evidence the appellant was expected to 
provide.  In addition, the RO asked the appellant to submit 
any evidence in his possession that pertains to the claims.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board acknowledges that the section 5103(a) letters were 
sent to the veteran after the RO's June 2000 decision denying 
service connection for PTSD.  The June 2000 decision, 
however, was already decided by the time the VCAA was 
enacted.  The Court acknowledged in Pelegrini at 120 that 
where, as here, the section 5103(a) notice was not mandated 
at the time of the initial RO decision, the RO did not err in 
not providing such notice.  Rather, the appellant has the 
right to content-complying notice and proper subsequent VA 
process.  Concerning the section 5103(a) notice for the 
diabetes issue, the veteran was given the November 2001 
letter before the adverse RO decision in July 2002.  The 
Board acknowledges, however, that this letter was later 
augmented by the April 2004 letter.  Nonetheless, the Board 
notes that VA took a reasonable approach of providing a 
section 5103 notice in a commonsense manner consistent with 
the procedural posture of the case; a rule of construction 
adopted by the United States Supreme Court in similar cases 
where procedural rules are applied retroactively.  See 
Landgraf v. USI Film Products, 511 U.S. 244, 280 (1994); 
Lindh v. Murphy, 512 U.S. 320, 328-29 (1997).  The Court 
explicitly stated in Pelegrini at 120 that, notwithstanding 
the requirement that a valid VCAA notice be provided before 
the AOJ decision: "[W]e do not hold that . . . [a] case in 
which pre-AOJ-adjudication notice was not provided . . . must 
be returned to the AOJ for the adjudication to start all over 
again as though no AOJ action had ever occurred, i.e., there 
is no nullification or voiding requirement either explicit or 
implicit in this opinion . . . ." The Board interprets this 
to mean that the intent and purpose of the law are to provide 
a full VCAA notice before the initial AOJ decision to ensure 
full and fair development of the case and to provide a 
claimant ample time to substantiate the claim.  However, the 
Court recognized that a case-by-case evaluation might be 
warranted.  The Board has conducted such an evaluation here 
and has determined that adequate notice was provided, as set 
forth above.  The record is not incomplete due to VA action 
or inaction with respect to VCAA notification.  The appellant 
has the right to content-complying notice and proper 
subsequent VA process, and has been provided with such notice 
and process.  Thus, to decide the appeal now would not be 
prejudicial.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2004)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  In this 
case, the record includes service medical and personnel 
records, treatment records identified by the veteran, 
attempts to verify the claimed stressors, and a VA 
examination concerning PTSD.  

The Board acknowledges that a VA examination was not provided 
for diabetes mellitus, but concludes that scheduling such an 
examination was not required in this instance.  In a claim 
for disability compensation, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim. A medical examination or medical opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but:  (A) Contains competent lay or medical evidence 
of a current diagnosed disability or persistent or recurrent 
symptoms of disability;  (B) Establishes that the veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in §3.309, §3.313, 
§3.316, and §3.317 manifesting during an applicable 
presumptive period provided the claimant has the required 
service or triggering event to qualify for that presumption; 
and (C) Indicates that the claimed disability or symptoms may 
be associated with the established event, injury, or disease 
in service or with another service-connected disability.  
38 C.F.R. § 3.159(c)(4).  As discussed below, the service 
medical records do not show the presence of diabetes, the 
veteran does not meet the requirements for presumptive 
service connection for this disability, and the record does 
not contain evidence that this disease may be associated with 
an event, injury, or disease in service.


The Board concludes that VA has met its duty to assist the 
claimant in development evidence to substantiate his claims. 

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2004).  It generally requires medical 
evidence of a current disability; evidence of incurrence or 
aggravation of a disease or injury in service as provided by 
either lay or medical evidence, as the situation dictates; 
and, a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999); Cohen 
v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. Brown, 7 
Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  38 C.F.R. § 3.303(b) (2004); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno, 6 Vet. App. at 469.  However, where the claim involves 
issues of medical fact, such as medical causation or medical 
diagnoses, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  

Type-II Diabetes Mellitus

The appellant claims he has type-II diabetes mellitus that is 
related to his service.  The record includes medical evidence 
beginning in 1989 showing that he has diabetes.  Type-II 
diabetes mellitus is listed at 38 C.F.R. § 3.309(e) (2004), 
as a disease related to exposure to Agent Orange in Vietnam.  
VA regulations pertaining to Agent Orange exposure, now 
expanded to include all herbicides used in Vietnam, provide 
that a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the Vietnam 
era and has a disease listed at 38 C.F.R. § 3.309(e), shall 
be presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  A "herbicide agent" is a chemical in 
an herbicide used in support of the United States and allied 
military operations in the Republic of Vietnam during the 
Vietnam era.  38 C.F.R. § 3.307(a)(6)(i) (2004).  "Service 
in the Republic of Vietnam" includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2004).  

A disease associated with exposure to certain herbicide 
agents listed in 38 C.F.R. § 3.309 (2004) will be considered 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(a) (2004).  
VA regulations provide that if a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, then type-II diabetes mellitus shall be service- 
connected if the requirements of 38 C.F.R. § 3.307(a)(6) 
(2004) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) (2004) are 
also satisfied.  38 C.F.R. § 3.309(e) (2004).  

The record does not show, however, that the appellant served 
in the Republic of Vietnam during his service.  His 
Department of Defense (DD) Form 214, Report of Transfer or 
Discharge, and his service personnel records revealed that he 
served in Korea from July 1968 to August 1969 as a light 
infantryman with Company B, 1st Battalion, 31st Infantry 
Regiment, 7th Infantry Division.  There he earned the 
National Defense Service Medal and the Armed Forces 
Expeditionary Medal.   Nonetheless, these documents do not 
indicate that he served in Vietnam, nor has the appellant 
himself alleged he served in Vietnam.  Therefore, the 
presumptive provisions of sections 3.307(a)(6) and 3.309(e) 
are not applicable to this case.  

The appellant is not precluded, though, from establishing 
service connection with proof of actual direct causation.  
See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) 
(direct service connection can be established by "show[ing] 
that the disease or malady was incurred during or aggravated 
by service," a task that includes tracing causation to a 
condition or event during service).  The appellant maintained 
in a September 1999 statement that two weeks after his 
discharge from service, a physician conducting an employment 
physical examination detected diabetes.  Later, in August and 
October 2002 statements, he alleged that he served in the 
Korean demilitarized zone (DMZ) in 1968 and 1969 where he was 
exposed to Agent Orange.  

Unfortunately, the service medical records are entirely 
silent as to any findings of diabetes in service, and the 
appellant has not provided information or evidence that would 
support a finding that his diabetes was discovered within 
weeks of his separation from service.  Private clinical 
records in October 1993 noted a four to five year history of 
diabetes, and other private records in February 1997 referred 
to at least a 10-year history of diabetes.  Thus, the medical 
evidence places the onset of diabetes in the late 1980s, 
rather than nearly two decades earlier in the late 1960s.  
Thus, there is no medical evidence in support of a conclusion 
that his diabetes is directly related to service, or that it 
may be presumed to be incurred in service pursuant to 
38 C.F.R. §§ 3.307 and 3.309(a).  

As for his contention that he was exposed to Agent Orange in 
Korea in 1968 and 1969, the only evidence in support of these 
allegations is the appellant's own statements.  He is 
certainly competent to offer his testimony as to readily 
observable events, such as his service in Korea and his 
impressions of the DMZ.  See Layno, 6 Vet. App. at 469 (lay 
testimony is competent as to readily observable facts).  The 
record, however, includes a response from the National 
Personnel Records Center to an inquiry from the RO, which 
indicates the appellant's records show he served in Korea, 
but that there was no evidence to substantiate his unit being 
in any area where Agent Orange was sprayed.  This NPRC 
response, along with the service personnel records that are 
silent as to any exposure to Agent Orange in Korea, outweigh 
the appellant's unsubstantiated allegations.  None of the 
evidence places the appellant in a position to have been 
exposed to Agent Orange during his service.  

In short, there is no evidence in the claims file to support 
the allegation that the appellant was exposed to Agent 
Orange, or some other herbicide, while he served in Korea.  
Because the evidence does not include any support for the 
claimed exposure, because the record does not show the 
appellant served in Vietnam, and because the record lacks any 
medical evidence linking the onset of diabetes in the late 
1980s to his service, it is the determination of the Board 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for type-II diabetes 
mellitus.  

Post-traumatic Stress Disorder 

The appellant contends he has PTSD that is predicated on 
several incidents that occurred while he served in Korea in 
1968 and 1969.  

The establishment of service connection for PTSD has specific 
requirements, including (1) medical evidence diagnosing the 
condition in accord with 38 C.F.R. § 4.125(a) (2004); (2) a 
link, established by medical evidence, between current 
symptoms and an in-service  stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the appellant 
engaged in combat with the enemy and the claimed stressor was 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor was consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
appellant's lay testimony alone could establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2004) and 38 C.F.R. § 4.125 (2004) (requiring 
PTSD diagnoses to conform to the criteria in AMERICAN 
PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (4th ed. 1994) (DSM-IV)); Gaines v. West, 11 Vet. 
App. 353, 357 (1998); Cohen (Douglas) v. Brown, 10 Vet. App. 
128 (1997).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD varies depending upon whether the claimant "engaged 
in combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(f) (2004); Cohen v. Brown, 10 Vet. 
App. 128 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
When someone has engaged in combat, his own "satisfactory" 
testimony is accepted as conclusive evidence of the 
stressor's occurrence.  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(f) (2004); Cohen, 10 Vet. App. at 
146-47; Zarycki, 6 Vet. App. at 98.  When the claimant has 
not engaged in combat, or the claimed stressor is not combat-
related, then his own testimony, in and of itself, is not 
sufficient to establish the occurrence of his alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  Cohen, 10 Vet. 
App. at 146-47; Zarycki, 6 Vet. App. at 98.  

In several statements, the appellant alleges in part that he 
was engaged in combat with the enemy or that his claimed 
stressor is related to combat.  In an April 2000 statement, 
the appellant claimed that while patrolling the DMZ on 
October 15, 1968, he was shot at several times.  He asserted 
that on January 29, 1969, he witnessed "another soldier get 
his leg blown off by a landmine".  He reported that on 
February 10, 1969, he was confronted by a mountain lion while 
guarding the DMZ.  These three incidents occurred, he noted, 
while he was assigned to Company B, 1st Battalion, 31st 
Infantry Regiment.  

In his September 2000 hearing testimony, he noted that he had 
shot at North Korean soldiers, and had been shot at in 
return.  He claimed he likely killed a North Korean soldier.  
He noted he helped evacuate a wounded South Korean soldier.  

In a statement received in June 2003, the appellant again 
described his alleged stressors.  First, on October 15, 1968, 
"[w]hile on guard duty on the DMZ early one morning, in my 
foxhole, I was confronted by a mountain lion.  Out of fear 
for my life I felt intimidated not knowing if it would attack 
or not."  On January 25, 1969, "[w]hile on the DMZ I was 
surrounded by hostile fire in my foxhole.  I returned fire 
out of fear for my life."  On February 10, 1969, "[a] South 
Korean soldier, who was attached to our company, walked into 
a mine field.  He was about 10 yards from me when he stepped 
on the land mine.  His leg was blown off."  

The initial element of the claim requires a diagnosis of PTSD 
in accord with 38 C.F.R. § 4.125(a) (2004).  A review of the 
record reveals diagnoses of PTSD in a January 2003 VA 
examination report and in various VA clinical reports from 
1999 to the present.  The VA clinical records generally 
indicate that the stressor underlying the PTSD diagnosis 
involved service in Korea.  The VA examiner in January 2003 
recorded that the appellant provided a history of his service 
in Korea and his claimed stressors, which correspond to the 
statements he has filed in this claim.  With this 
information, the VA examiner opined that the PTSD "appears 
related to experiences while in Korea".  In a later opinion 
in a treatment note, a psychologist concluded that PTSD "is 
directly related to" the appellant's Korean service.  

The resolution of this claim comes down to whether the 
evidence of record demonstrates that the claimed in-service 
stressors actually occurred.  The appellant's DD Form 214 
indicated he served with Company B, 1st Battalion, 31st 
Infantry Regiment.  His service personnel records further 
note that this unit was assigned to 7th Infantry Division.  
This was not a typographical error, for the 7th Infantry 
Division is listed elsewhere in his service personnel records 
as the authority for his promotions and for his awards and 
decorations.  

Attached to the appellant's June 2003 statement was a one-
and-a-half page chronology of key events in 1968 and 1969, 
compiled by the Army's Center for Military History, which 
involved Americans on the DMZ.  The chronology did not 
include specific listings for the dates identified by the 
appellant.  For 1968, the events included firefights 
involving American units, including the 1st and 2nd Battalions, 
38th Infantry Regiment, and the 3rd Battalion, 23rd Infantry 
Regiment, all of the 2nd Infantry Division.  Several other 
entries describe incidents involving the 2nd Infantry 
Division.  The appellant, though, was assigned to a unit of 
the 7th Infantry Division, which is listed once on August 18, 
when two noncommissioned officers were killed in action when 
eight North Koreans clashed with a United Nations Command 
patrol south of the DMZ.  The service personnel records show 
that the appellant arrived in Korea in July 1968, and thus it 
is possible he was involved in this incident.  However, he 
very specifically listed the date of his claimed incidents, 
none of which occurred as early as August 1968 or involved 
the deaths of anyone attached to an American unit; he 
asserted in his statements and testimony only that a South 
Korean was injured in a landmine explosion.  

For 1969, the chronology again indicated several incidents 
involving the 2nd Infantry Division, rather than the 
appellant's 7th Division.  It also discussed the downing of 
an American electronic reconnaissance aircraft over the Sea 
of Japan and the downing of an American helicopter over North 
Korean territory, neither of which involved the 7th Infantry 
Division.  The chronology noted that on April 23, 1969, North 
Koreans opened fire on a United Nations Command guard post in 
the southern half of the DMZ, and that on July 30, 1969, 45 
North Korean guards attacked 15 United Nations Command 
personnel in the JSA.  The appellant did not depart from 
Korea until August 1969, and thus it is possible he was 
involved in one of these incidents.  However, he has not 
alleged incidents on these dates, and has only described 
incidents that generally correspond to the events listed in 
the chronology of events.  

Using the information provided by the appellant, the RO asked 
the United States Armed Services Center for Unit Records 
Research (CURR) to provide any relevant information.  The 
CURR responded in August 2004 that it had reviewed the 1969 
historical report submitted by the 1st Battalion, 31st 
Infantry Regiment, and the 1968 historical report submitted 
by its higher authority, the 7th Infantry Division.  The CURR 
was unable to document the incidents described by the 
appellant.  The historical reports for these units indicated 
they were stationed along the DMZ, were preparing to depart 
the DMZ, and were undergoing training.  The CURR response 
does not reveal any of the incidents described by the 
appellant and corresponds to the conclusions reached above, 
that the appellant's unit was attached to the 7th Infantry 
Division that was not involved in any of the incidents 
described in the chronology of the Center for Military 
History.  

The record does not include specific information or evidence 
supporting the appellant's alleged stressors.  There is no 
support, other than the appellant's allegations, that while 
patrolling the DMZ on October 15, 1968, he was shot at 
several times; on January 29, 1969, he witnessed another 
soldier injured in a landmine explosion; or on February 10, 
1969, he confronted by a mountain lion while guarding the 
DMZ.  Also, the evidence of record clearly shows that the 
appellant did not serve with the 2nd Infantry Division (the 
infantry unit discussed in the chronology) and does not 
include any objective evidence that his subordinate unit of 
the 7th Infantry Division was involved in any of the claimed 
incidents.  

In reaching this decision, the Board does not dispute the 
medical evidence diagnosing PTSD and acknowledges that 
medical personnel have concluded this disorder is related to 
the appellant's claimed history while serving in Korea.  
Service connection for PTSD, though, requires credible 
supporting evidence that the claimed in-service stressor 
occurred.  Despite the appellant's suggestion that he engaged 
in combat with the enemy, i.e., North Korea, the record does 
not establish that fact - because the claimed stressors are 
not consistent with the circumstances, conditions, or 
hardships of the veteran's service, as documented in the 
record - and thus the appellant's lay testimony alone cannot 
establish the occurrence of the claimed in-service stressor.  
In light of the evidence and based on this analysis, the 
Board concludes that the preponderance of the evidence is 
against the claim for service connection for PTSD.  


ORDER

Service connection for type-II diabetes mellitus is denied.  

Service connection for PTSD is denied.  


	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


